          Case 1:21-cv-10872-FDS Document 4 Filed 07/20/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
_____________________________________
                                      )
WILLIAM RICHARD ROGOPOULOS, )
                                      )
            Petitioner,               )
                                      )  Civil Action No.
            v.                        )  21-10872-FDS
                                      )
DANA RATLIFF-WALKER, WARDEN, )
                                      )
            Respondent.               )
_____________________________________)

                               MEMORANDUM AND ORDER

SAYLOR, C.J.

       This is a petition for a writ of habeas corpus submitted by petitioner William Richard

Rogopoulos. For the reasons set forth below, the petition will be denied.

I.     Background

       William Richard Rogopoulos, who is proceeding pro se, has filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. Petitioner is in the custody of the Virginia

Department of Corrections and is incarcerated at Dillwyn Correctional Center as a result of a

conviction in Appomattox Circuit Court in Virginia.

       Petitioner alleges that a detainer has been lodged against him in Middlesex County,

Massachusetts. He complains that “he was never informed of his constitutionally protected right

to due process dating back to 6-9-08 to [invoke the Interstate Agreement on Detainers Act

(“IADA”) for a final disposition].” (Petition, 1-1 at p. 1). He further complains that “the

charging state [failed] to notify [petitioner] between 2008 and 2014 as well as refus[ed] to

respond after petitioner attempt[ed to invoke] the IADA. Id. Accompanying the petition are

copies of several grievances and administrative complaints filed with the Virginia Department of

Corrections.
             Case 1:21-cv-10872-FDS Document 4 Filed 07/20/21 Page 2 of 3




II.      Preliminary Screening

         The petition has not been served pending the court’s preliminary review of the document.

See 28 U.S.C. § 2243 (providing that, if “it appears from the application [for a writ of habeas

corpus] that the applicant . . . is not entitled [to the writ],” the district court is not required to

serve the petition on the respondent); see also Rule 4 of the Rules Governing Habeas Corpus

Cases under Section 2254 (providing that, if it “plainly appears from the face of the [habeas]

petition . . . that the petitioner is not entitled to relief in the district court,” the Court “must

dismiss the petition”). 1

III.     Discussion

         There is no basis for this court to exercise habeas jurisdiction. District courts are

authorized to grant writs of habeas corpus “within their respective jurisdictions,” 28 U.S.C. §

2241(a), and such writs “shall be directed to the person having custody of the person detained.”

28 U.S.C. § 2243.

         It is a well-established, simple rule that “[w]henever a § 2241 habeas petitioner seeks to

challenge his present physical custody within the United States, he should name his warden as

respondent and file the petition in the district of confinement,” Rumsfeld v. Padilla, 542 U.S.

426, 443, 447 (2004) (“the general rule [is] that for core habeas petitions challenging present

physical confinement, jurisdiction lies in only one district: the district of confinement”).

Because petitioner is confined in Virginia, this court does not have jurisdiction over this case.




         1
         Rule 4 may be applied at the discretion of the district court to other habeas petitions. See Rule 1(b) of the
Rules Governing Habeas Corpus Cases under Section 2254.
                                                          2
           Case 1:21-cv-10872-FDS Document 4 Filed 07/20/21 Page 3 of 3




IV.   Order

      For the foregoing reasons,

      1.      The petition for writ of habeas corpus is DENIED.

      2.      This action is DISMISSED. The clerk shall enter a separate order of dismissal.

So Ordered.



                                                  /s/ F. Dennis Saylor IV
                                                  F. Dennis Saylor IV
                                                  Chief Judge, United States District Court
Dated: July 20, 2021




                                              3
